Citation Nr: 0207331	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  97-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a left ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was remanded by the Board in November 1998 for 
further development.  In March 2000, following completion of 
the requested development, the Board denied the veteran's 
section 1151 claim.  

In December 2000 the United States Court of Appeals for 
Veterans Claims (CAVC) vacated and remanded the Board's March 
2000 decision in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The Board issued another decision in August 2001; however, 
this case was also vacated and remanded by the CAVC in April 
2002.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record establishes that the 
veteran did not suffer additional disability to his left 
ankle disability as a result of surgery performed by a VA 
facility in May 1989.


CONCLUSION OF LAW

The criteria for disability compensation for a left ankle 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claims file consists of six volumes.  The 
pertinent evidence of record is reported below.

An October 1986 radiology study of the left ankle and foot 
was interpreted, in pertinent part, as revealing degenerative 
joint disease involving the metatarsal phalangeal joint of 
the great toe.  There was also a very small, localized area 
of demineralization in the articular surface of the talus on 
the medial side; however, this was thought to be of doubtful 
clinical significance.  

In August 1987 the veteran was seen for, in pertinent part, 
left ankle pain, and complaints that his ankle would give out 
on him.  He also reported radiating pain up his leg.  
Examination revealed no erythema, and there was full range of 
motion of the left ankle.  

An August 1987 radiographic study of the left ankle revealed 
minor degenerative arthritis of the tibiotalar joint.  Small 
pseudocystic demineralization in the talus was also noted.  

Another x-ray report in August 1987 found cystic changes of 
the talus with spurring of the medial malleoli.  The 
diagnosis was degenerative joint disease of the left ankle.  

During an August 1987 Social Service Disability Evaluation 
the veteran reported a history of left foot pain, 
particularly in the toes and ankle, following a fall one-year 
prior.  He reported chronic discomfort since this fall.  The 
examination, in pertinent part, noted left ankle pain and 
radiographic findings of degenerative arthritis.  




Specifically, the x-ray study was noted as revealing 
localized lucent change in the bone architecture of the 
superior medial talus, possibly representing evidence of 
osteochondritis dissecans, or post-traumatic change.  

A September 1987 medical record shows the veteran had 
significant problems with his left ankle, reported as 
osteochondritis dissecans or posttraumatic changes.

An October 1987 medical record noted the possibility of the 
presence of, in pertinent part, avascular necrosis of the 
left ankle.  It was noted that the veteran currently required 
crutches at all times and was disabled.  It was noted that he 
still required crutches in November 1987 and that he would 
not be able to work until December 1987.  

In December 1987 a VA examination was conducted.  The veteran 
reported heavy pain in his ankle, and was unable to keep his 
left foot flat on the ground because of pain in this area.  
He also reported that his foot would give way, and occasional 
swelling of the left foot.  It was noted that he was still 
using crutches.  

Examination revealed tenderness and some limited motion due 
to pain.  The pertinent impression was left foot and ankle 
pain.  It was concluded that this was temporarily disabling.  

A December 1987 bone scan of both feet noted probable 
degenerative changes in the feet, left greater than right.

A January 1988 History and Physical report documented the 
veteran's report that his left ankle began collapsing into 
inversion over the past year.  His condition worsened and he 
began having pain in both the foot and the ankle.  Previous 
radiographic studies were described and it was noted that the 
veteran was being evaluated by VA for necroses of both 
taluses.  


A February 1988 magnetic resonance imaging (MRI) scan of the 
ankles reflected a two-centimeter focal area of bony 
fragmentation.  This was bright on T2 weighted acquisitions, 
compatible with a focus of osteochondritis.

Another February 1988 MRI report noted a left talus lytic 
lesion.  It was indicated that the left ankle had been 
painful for one year.  

In July 1988 the veteran was seen for a painful left toe and 
ankle.  He was found to have bilateral collapsed arches and 
degenerative changes of both feet.  

In August 1988 the veteran was admitted to the Wadsworth VA 
Medical Center (VAMC) with a reported history of bilateral 
foot and ankle pain since 1986.  He also reported episodes of 
inversion of the ankles.  The pertinent discharge diagnosis 
was degenerative joint disease.  These records also document 
a diagnosis of osteochondritis dissecans, left ankle.  

An August 1988 radiographic study of the left ankle disclosed 
minimal spurring of the superior aspect of the neck of the 
talus and of the inferior aspect of the medial malleolus.  
There was also a small cystic change in the head of the talus 
on its medial articulating surface.  This was probably a 
small degenerative cyst.  

An October 1988 x-ray of the right ankle revealed minimal 
spurring of the distal aspect of the medial malleolus.  

A May 1989 VA hospital report shows the veteran underwent 
open curettage of the left talus.  A history of foot pain 
dating back to 1986 was noted.  It was noted that the current 
diagnosis was osteochondritis dissecans.  It was noted that 
the veteran was being hospitalized for "elective surgical 
treatment of his left ankle."  Examination revealed decreased 
range of motion in both ankles.  


After being admitted and after "appropriate preop consent and 
labs were obtained," the surgery was performed.  After 
surgery was started, it was noted that an open procedure was 
elected in light of the large size of the arthroscope, the 
malfunctioning of the arthroscopy equipment, and the very 
tight ankle joint.  The veteran did "very well" post-
operatively, "having an unremarkable course," and was 
discharged.  

In a separate May 1989 note it was recorded that the veteran 
currently required crutches for ambulation.  It was opined 
that his prognosis was uncertain, but that it was possible 
that his surgery would restore much of his ambulatory 
ability.  He reported pain with ambulation, but was 
instructed to perform weight-bearing ambulation as tolerated.  
He was prescribed Tylenol #3.  

On follow-up in May 1989 the veteran reported severe left 
ankle pain.  Tylenol with codeine was prescribed.  

On follow-up in May 1989 it was noted that the veteran's 
ankle had been placed in a cast one-week prior.  He reported 
swelling of the ankle unless he remained off his foot all 
day.  Examination revealed the toes to be slightly warm and 
slightly edematous.  

A July 1989 medical report shows the veteran had broken his 
cast.  It was noted that the cast had been placed two weeks 
after surgery and should have stayed on for three months.  
There was positive left ankle swelling and severe tenderness.  
He was re-casted with a short leg cast, and was instructed 
not to perform weight bearing with the foot.  He was given 
crutches.  

In August 1989 the veteran was advised that he could not have 
any weight-bearing on his left foot; however, he reported 
that he was unable to comply with this request due to his 
social situation.  It was noted that he had previously been 
advised not to bear weight on the left foot for three months.  




A mid-September 1989 medical record documented the report 
that the veteran's left ankle condition had not improved.  
The diagnosis was osteochondritis dissecans secondary to 
arthritis.  Another progress note from September 1989 noted 
that the veteran was still having left ankle pain and that he 
was unable to use crutches.  The ankle was reported as still 
being painful in October 1989.  

An October 1989 Professional Home Entertainment record shows 
the veteran could not be considered for employment because of 
disabilities involving the use of the right hand and because 
he was dependent on crutches and a cane for ambulation.  

Letters dated from November 1989 and December 1989 noted that 
the veteran could not be considered for employment due to 
multiple medical problems, including his ankle problems.  

A December 1989 letter from a previous employer noted that 
the veteran had been terminated because of his inability to 
perform his work due to multiple medical problems, including 
his dependence on crutches.  

In December 1989 a VA examination was conducted.  The veteran 
reported a history of increasing ankle pain for many years.  
He also reported increased difficulty with ambulation since 
the surgery on his ankle and that he had to use a cane to 
prevent him from falling.  

Examination of the left ankle revealed tenderness in the deep 
tissues below the surgical scar.  Motion was limited.  The 
pertinent impression was osteochondritis dissecans of the 
left ankle.  It was concluded that the veteran was unable to 
work because of his difficulty with his lower extremities, 
and that the chance of improvement in his joint problems was 
minimal.  


During a February 1990 disability determination examination 
the veteran reported, in pertinent part, that he gradually 
developed pain in both ankles over the past several years.  
He reported that his left ankle condition had not improved 
with surgery performed in May 1989.  He reported that it hurt 
to walk on both ankles, and that the left ankle would swell 
periodically. 

On examination the veteran walked very slowly, carefully 
holding onto a cane.  "His limp appeared to be grossly 
exaggerated."  He was able to walk on his heels and heel-to-
toe but displayed somewhat poor balance.  He requested help 
getting off the examination table but appeared to perform 
this task easily on his own.  X-rays of the left ankle 
revealed a small condylar defect medially and a small 
subchondral defect involving the medial aspect of the left 
talus, compatible with a small area of osteochondritis 
dissecans.  It was also noted that the degenerative changes 
of the ankle were mild.  

The pertinent diagnosis was osteochondritis dissecans of the 
left talus.  The examiner concluded that the veteran's 
complaints did not appear to be substantiated by the physical 
examination or the x-ray changes.  

In December 1990 the veteran was evaluated following an 
October 1990 slip and fall accident in which he reportedly 
slipped on a grape.  He reported experiencing, in pertinent 
part, left ankle pain.  Examination on the day of the 
accident revealed right and left ankle contusions.  On 
examination, the left ankle revealed some limitation of 
motion "secondary to previous ankle injury and surgery in May 
of 1990."  The May 1990 surgery referred to is presumably the 
May 1989 surgery.  

A June 1993 medical record shows the veteran had a painful 
and swollen left ankle.  It was noted that the left ankle and 
foot had been in constant pain ever since the left ankle 
surgery.  Examination revealed the left foot and ankle to be 
tender to palpation with decreased motion.  

A June 1993 x-ray study of the left ankle disclosed 
posttraumatic changes involving the talotibial joint space 
and medial malleolus.  Additional x-ray study disclosed mild 
degenerative changes involving the first metatarsal 
phalangeal joint space.

On VA orthopedic examination in July 1993, the veteran 
reported, in pertinent part, feet and ankle problems 
following his work as a security guard in 1986.  Examination 
revealed ankle jerks to be absent, but equally so.  Sensation 
was intact.  X-rays were interpreted as revealing arthritic 
change in the anterior medial compartment.  

On VA joints examination in July 1993 the veteran reported 
tremendous pain in his left foot when walking, and that he 
could not even walk for one block.  Examination revealed 
normal range of motion of the ankle with pain.  The pertinent 
diagnoses were osteochondritis dissecans and osteoarthritis.  

On VA Aid and Attendance examination in July 1993 the lower 
extremities demonstrated pain with flexion and extension of 
the ankles; however, there was no muscular atrophy.  The 
veteran could not heel or toe walk and was unable to tandem 
walk.  It was noted that he could walk one block without 
assistance.  It was noted that no mechanical aid was used and 
none was recommended by the examiner.  

A medical record from September 1993 noted that the veteran 
had been prescribed a cane.  

In November 1993 the veteran was seen for severe pain in the 
left malleolus area.  In November 1993 an x-ray of the left 
ankle was taken with a noted clinical history of post 
operation, severe plantars left malleolar area.  The x-ray of 
the left ankle revealed posttraumatic osteoarthropathy.  

An April 1994 medical record shows the veteran was prescribed 
Indomethacin for left ankle pain.  There is additional 
documentation of left ankle pain and a history of surgery on 
the left ankle in 1988.



The veteran presented testimony primarily with respect to 
other claims not part of the current appeal before a Hearing 
Officer at the RO in March 1995.  The veteran, in pertinent 
part, related ankle injury to post service years.

In March 1995 the veteran submitted his claim for 
compensation benefits for his left ankle disability pursuant 
to 38 U.S.C.A. § 1151.  He contended that his current left 
ankle disability was the result of surgery performed in May 
1989.  A similar argument was presented in a July 1996 
statement and in the December 1996 substantive appeal.  

In April 1997 it was noted that the veteran was attending 
work-study classes, where he would walk on campus for up to 
one to two blocks.  He indicated that ankle pain and swelling 
accompanied such walking.  

An independent fee basis official orthopedic examination of 
the veteran for VA compensation purposes was conducted in 
February 1999.  The examiner certified that the claims file 
had been reviewed.  He also specifically discussed the 
veteran's medical history in the claims file.  

The veteran reported developing left ankle pain in 1988, and 
had surgery in 1989.  He reported constant pain in the left 
ankle.  He also reported weakness, and that standing and 
walking aggravated the left ankle pain.  He denied using 
braces or supports, but stated that he did occasionally use a 
cane with his right hand.  He also reported grinding, 
swelling, discoloration, pulling, and giving way of the left 
ankle.  

Examination revealed limited motion of the left ankle with 
pain.  There was mild edema, no instability, and no weakness.  
X-rays were noted as revealing chronic tibiotalar joint 
arthritis, possibly post-traumatic.  The diagnosis was fairly 
advanced arthritic changes in the ankle. 

The examiner opined that there were no additional 
disabilities that may have resulted from the operative 
procedure on the left ankle performed at the VA hospital in 
May 1989.  He further opined that there was a minimal degree 
of medical probability that the veteran developed additional 
left ankle disabilities or aggravated preexisting left ankle 
disabilities due to the VA treatment, including the operative 
procedure in May 1989.  He concluded that, if anything, 
treatment of the left ankle by operative procedure at the VA 
medical center in May 1989 improved the condition of the 
veteran's ankle.  

In February 1999 a VA joints examination was conducted.  The 
VA examiner noted he had reviewed the claims file, and 
observed that, in 1986 a radiologist noted a defect on the 
lateral aspect of the talus, but thought it to not be 
clinically significant.  The VA examiner opined that this had 
apparently developed into full-blown osteochondritis 
dissecans by 1989.  The impression on examination and review 
of the February 1999 x-ray was osteochondritis dissecans, 
status post-operative with secondary osteoarthritis.

The VA examiner commented that osteochondritis dissecans is a 
disease of unknown origin.  It was believed to be a vascular 
insufficiency to the subchondral bone.  The standard of 
treatment in 1989 and up until very recently was to drill the 
base of the osteochondrotic areas with a Kirchner wire or a 
drill to encourage granulation tissue to grow.  That 
procedure worked part of the time.  It was not very good, but 
it was the only thing to do until the prior year.

The examiner opined that the May 1989 procedure that was done 
was normal.  It was commented that the progression of 
osteochondritis dissecans to severe osteoarthritis was a 
common one, and that, as a matter of fact, it was more common 
for it to progress significantly than to do anything else.  
The examiner noted that it was not unusual to have loose 
bodies as well.

The VA examiner opined that he did not find any "medical 
mystery" in the veteran's case.  It was noted that the 
veteran had osteochondritis dissecans which appeared many 
years after he was out of service.  


It was opined that this disorder was treated in the standard 
manner, and the disease had gone on to progress to 
osteoarthritis "which is the rule rather than the exception."  
The VA examiner recorded that he had no criticisms of the 
surgery, noting that it was the standard of the medical 
community at the time and was noted several times above.  It 
continued to be the standard of the medical community until 
chondro-site grafting had started to become popular 
currently.  

In June 1999 the veteran submitted a 22-page handwritten 
statement in which he appeared to attempt to submit arguments 
against the conclusions made by the February 1999 examiners.  

The veteran recently submitted July 2000 color photographs of 
his left foot and ankle area undertaken at a VA facility.  He 
also submitted copies of these documents.  In one of the 
copies, the veteran asserted that the procedure performed on 
him had been completed without his consent.  He further 
contended that he did not have problems with swelling of the 
ankle prior to the surgery.  

Also submitted were numerous duplicate copies of documents on 
file including VA medical records and examination reports as 
well as procedural administrative documents in which the 
veteran inserted handwritten editorial comments on his 
position.  

In May 2001 the veteran contended that he never consented to 
have arthroscopic surgery performed on him, and did not 
consent to the open procedure that was in fact performed.  He 
contended that neither procedure worked, and that both were 
failures.  He generally contended that the examiner did not 
follow the Board's November 1998 remand orders, indicating 
that he did not review the claims file prior to completion of 
the examination.  He also contended that the examiner did not 
know what he was doing.  

In June 2001 the veteran again contended that the surgery was 
unauthorized.  He also contended that arthroscopic surgery 
was originally scheduled but that malfunctioning equipment 
and other factors forced the other surgery to be performed.  
He indicated that he was never advised as to this alternative 
procedure that was performed.  


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.



The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  See Contreras v. Brown, 5 Vet. App. 492, 
495 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  



Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied because the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The October 1996 Statement of the Case (SOC) 
provided notice of the pertinent requirements for prevailing 
on a section 1151 claim.  The SOC, as well as other 
determinations issued during the pendency of the appeal, also 
provided rationales explaining why the evidence did not allow 
for a favorable determination under the law.  

In performing the above, the RO placed the veteran on notice 
of the type of evidence was needed to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

In addition, pursuant to the Board's August 1998 remand, in 
September 1998 the RO notified the veteran of the medical 
evidence in its possession, and that it had been mandated to 
obtain any VA medical records not already of record.  The 
veteran was advised to identify any VA treatment other than 
what had been identified as being already of record, and to 
complete authorization forms (VA Forms 21-4142) for the 
release of any private medical records pertaining to the 
disability currently on appeal.  The RO advised the veteran 
that it would obtain such records if their release was 
authorized.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 C.F.R. § 5103(a) (West Supp. 2001); see also 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002); Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

VA medical records have been obtained, including, most 
significantly, VA records pertaining to the May 1989 left 
ankle surgery which the veteran contends resulted in 
additional disability to his left ankle.  

As noted above, the RO, pursuant to the Board's August 1998 
remand, asked the veteran to identify additional evidence 
pertaining to his claim.  In November 1998 he stated that his 
only health care provider was VA.  Pursuant to the Board's 
remand, the RO also requested and obtained additional VA 
medical records.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed Reg. 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(2); Stegall, supra.  


The record reveals that the veteran was granted entitlement 
to disability benefits from the Social Security 
Administration (SSA) in February 1991.  The RO requested 
records from the SSA in October 1992, and such records were 
received in November 1992.  The record contains the favorable 
determination issued by the Office of Hearings and Appeals in 
February 1991.  With respect to the left ankle, the only 
medical evidence cited to in this decision were VA records 
which have already been obtained.  38 U.S.C.A. § 5103A(b), 
(c) (West Supp. 2001); 66 Fed Reg. 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(2).  

Therefore, as the veteran's VA medical and SSA records have 
been obtained, and he has reported receiving no medical 
treatment anywhere else outside of VA, the Board finds that 
there is no further duty to assist in obtaining medical 
records.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2001).  

The RO also obtained, pursuant to the Board's November 1998 
remand, a VA examination conducted by an orthopedic 
specialist.  In fact, two such examinations were conducted in 
February 1999.  Contrary to the veteran's contentions, both 
examiners reviewed the claims folder, and both responded to 
the questions posed by the Board.  In this regard, the Board 
notes that both examiners responded in the negative to the 
Board's first question, and therefore were not required to 
respond to the second two questions, as these two questions 
required either an affirmative answer or an inability to 
answer.  Stegall, supra.  

Because these February 1999 VA examinations provided a 
specific discussion as to whether the veteran developed an 
additional left ankle disability resulting from VA treatment, 
the Board finds that there is sufficient medical evidence on 
file to permit a determination to be made at this time.  
Therefore, additional VA or other examinations do not need to 
be ordered pursuant to the VCAA.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  



The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  

In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


1151

The veteran's 38 U.S.C.A. § 1151 claim was submitted in March 
1995.  Therefore, his claim was filed before October 1, 1997, 
and must be adjudicated under the code provisions as they 
existed prior to that date.  See VAOPGCPREC 40-97.  In other 
words, the new fault requirements under section 1151 are not 
for application.  

After a careful review of the extensive record, the Board 
finds that the probative evidence establishes that the 
veteran did not suffer additional disability (either by way 
of direct causation of a new disability or aggravation of a 
preexisting disability) to his left ankle.  

There is some medical evidence indicating a link between the 
May 1989 surgery and the veteran's subsequent left ankle 
disability.  In particular, a December 1990 examination 
report noted that there was some limitation of motion 
"secondary to previous ankle injury and surgery."  

However, this opinion is far outweighed by the medical 
evidence against the claim.  An opinion from a competent VA 
medical professional, and an opinion from an independent or 
private medical professional, obtained in February 1999, 
specifically discounted any relationship between the 
veteran's current left ankle disability and the May 1989 VA 
hospitalization surgical procedure, examination or other 
treatment, as well as any other VA treatment.

The February 1999 VA joints examiner opined that the 
treatment received by the veteran was the standard treatment 
performed during the time period in which it was 
accomplished; namely, May 1989.  He concluded that the 
progression of osteochondritis to severe osteoarthritis was 
the more common progression of the disorder.  

In this regard, the February 1999 VA fee-basis examiner 
indicated that the May 1989 VA surgery did not aggravate any 
preexisting left ankle disorder present prior to the subject 
May 1989 surgery performed at a VA medical facility.  He also 
found that no additional disability resulted from the May 
1989 operative procedure and/or other VA treatment.  In fact, 
the February 1999 fee-basis examiner opined that the VA 
procedure in May 1989 actually improved the condition of the 
veteran's left ankle.  

These opinions significantly outweigh the December 1990 
notation because they specifically reviewed the claims folder 
prior to making their conclusions, provided a more detailed 
overview of the veteran's case, and provided more detailed 
rationales explaining their conclusions.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that it is not error for 
the Board to favor opinion of one competent medical expert 
over that of another when the Board gives adequate statement 
of reasons and bases).

The veteran has contended that he never consented to the May 
1989 surgical procedure.  He has also contended that the 
procedure originally scheduled was aborted in favor of an 
open procedure after the operation had already begun.  He has 
contended that he did not authorize such treatment.  

The Board first notes that the May 1989 hospitalization 
report specified that it did obtain the consent of the 
veteran prior to performing the surgery.  It is not clear 
whether consent was obtained to perform the surgery that 
ended up being implemented.  However, the Board finds this 
issue to be irrelevant since the probative evidence 
establishes, as discussed above, that additional disability 
did not result from such treatment, regardless of whether it 
was actually consented to.  See 38 C.F.R. § 3.358(a), (b); 
see also 38 C.F.R. § 3.358(c)(3).  

The veteran's own opinions and statements variously 
contending that VA medical treatment, particularly the May 
1989 surgical procedure, aggravated his left ankle condition 
or caused the development of an additional disability as a 
result of the surgery are not competent evidence in this 
case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The record is 
absent evidence demonstrating that the veteran has the 
requisite medical expertise this time to offer competent 
medical opinions on the present issue under consideration.  
Id. at 495.

Because the probative and competent medical evidence 
establishes that additional disability did not result from VA 
treatment, particularly the May 1989 left ankle surgery, the 
Board finds that the veteran's claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a left ankle disability must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left ankle disability.  Gilbert, 
supra.  


ORDER

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left ankle disability is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

